
	
		III
		109th CONGRESS
		2d Session
		S. RES. 560
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Coleman (for
			 himself, Mr. Allen,
			 Mr. Bayh, Mr.
			 Brownback, Mr. Carper,
			 Mr. Chafee, Mr.
			 Cochran, Ms. Collins,
			 Mr. Cornyn, Mrs. Feinstein, Mr.
			 Graham, Mr. Hatch,
			 Mr. Isakson, Mr. Johnson, Mr.
			 Kerry, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Reed, Mr.
			 Salazar, Mr. Santorum,
			 Mr. Sarbanes, Mr. Schumer, Ms.
			 Stabenow, Mr. Talent, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting efforts to increase childhood
		  cancer awareness, treatment, and research.
	
	
		Whereas an estimated 12,400 children will be diagnosed
			 with cancer in the year 2005;
		Whereas cancer is the leading cause of death by disease in
			 children under age 15;
		Whereas an estimated 2,300 children will die from cancer
			 in the year 2005;
		Whereas the incidence of cancer among children in the
			 United States is rising by about one percent each year;
		Whereas 1 in every 330 Americans develops cancer before
			 age 20;
		Whereas approximately 8 percent of deaths of those between
			 1 and 19 years of age are caused by cancer;
		Whereas while some progress has been made, a number of
			 funding opportunities for childhood cancer research still remain;
		Whereas increasing the focus on childhood cancer research
			 requires the recruitment of additional investigators and physicians to
			 pediatric oncology;
		Whereas peer-reviewed clinical trials are the standard of
			 care for pediatrics and have improved cancer survival rates among
			 children;
		Whereas the number of survivors of childhood cancer
			 continues to grow, with about 1 in 640 adults between the ages of 20 and 39
			 having a history of cancer;
		Whereas up to 2/3 of childhood cancer
			 survivors are likely to experience at least one late effect from treatment,
			 many of which may be life-threatening;
		Whereas some late effects of cancer treatment are
			 identified early in follow-up and are easily resolved, while others may become
			 chronic problems in adulthood and may have serious consequences; and
		Whereas 89 percent of children with cancer experience
			 substantial suffering in the last month of life: Now, therefore, be it
		
	
		That it is the sense of the Senate that
			 Congress should support—
			(1)public and private sector efforts to
			 promote awareness about the incidence of cancer among children, the signs and
			 symptoms of cancer in children, treatment options, and long-term
			 follow-up;
			(2)public and private investment in childhood
			 cancer research to improve prevention, diagnosis, treatment, rehabilitation,
			 post-treatment monitoring, and long-term survival;
			(3)medical trainees and investigators in the
			 field of pediatric oncology;
			(4)policies that provide incentives to
			 encourage the development of drugs and biologics designed to treat pediatric
			 cancers;
			(5)policies that encourage participation in
			 clinical trials;
			(6)medical education curricula designed to
			 improve pain management for cancer patients; and
			(7)policies that enhance education, services,
			 and other resources related to late effects from treatment.
			
